UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 6, 2014 Annaly Capital Management, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 1-13447 22-3479661 State or OtherJurisdiction Of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1211 Avenue of the Americas Suite 2902 New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(212) 696-0100 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 6, 2014, the registrant issued a press release announcing its financial results for the quarter ended June 30, 2014.A copy of the press release is furnished as Exhibit 99.1 to this report. On August 6, 2014, the registrant posted supplemental financial information on the Investor Relations section of its website (www.annaly.com).A copy of the supplemental financial information is furnished as Exhibit 99.2 to this report and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits Press Release, dated August 6, 2014, issued by Annaly Capital Management, Inc. Supplemental Financial Information for the quarter ended June 30, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANNALY CAPITAL MANAGEMENT, INC. By: /s/ Glenn A. Votek Name: Glenn A. Votek Title:
